Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. Pub. No. US 2019/0057642 A1 [Kim].
9.  Kim discloses an optical control circuit [Fig. 9], for an electronic device, wherein the optical control circuit comprises: a memory configured to store code [930]; and a processing circuit coupled to the memory and configured to execute the code to cause the optical control circuit [920] to: receive a synchronization signal from a display control circuit of the electronic device [¶ 72 when light driven at P4]; control an active optical component of the electronic device to start light emission after a first delay that is after a first moment corresponding to the synchronization signal [¶ 74 when emission driver is on or off], to enable the display control circuit to refresh to a first row of at least one row of pixels on a display screen of the electronic device corresponding to the active optical component after a second delay that is after the active optical component completes the light emission [¶ 76 when the duty cycle is adjusted].
16.  Kim discloses wherein the display screen is an organic light-emitting diode (LED) (OLED) display screen or a micro LED display screen [¶ 60].
Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: as per claim 1 the limitations “an active optical component located below the display screen, coupled to the optical control circuit” in combination with every other limitation (and similarly with claim 17) make the claim allowable.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694